Citation Nr: 0507016	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for 
degenerative changes of the lumbar spine, currently evaluated 
as 20 percent disabling.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which, in part, granted service 
connection for degenerative changes of the lumbar spine and 
assigned a 20 percent rating.  The veteran perfected an 
appeal as to the disability rating assigned.  

This case was previously before the Board and was remanded to 
the VA Appeals Management Center (AMC) in March 2004.  In 
November 2004, the AMC issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim.  The 
veteran's claim folder has been returned to the Board for 
further appellate action.  

Other matters

The veteran's appeal originally also encompassed the issues 
of entitlement to an increased rating for psoriasis, 
entitlement to an increased rating for left knee disability, 
entitlement to service connection for bilateral elbow 
disability, and entitlement to service connection for gout.  
These issues were the subjects of a separate, final Board 
decision in March 2004 and accordingly will not be further 
discussed in this decision.  See 38 C.F.R. § 20.1100 (2004).  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's service-connected low back disability is manifested 
by full range of motion with complaints of pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for degenerative changes of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5242 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
degenerative changes of the lumbar spine.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].    

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3  (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 1999 Statement of the Case (SOC) and 
the June 2000, August 2003, and November 2004 Supplemental 
Statement of the Case (SSOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in June 
2001, August 2003, and March 2004 which were specifically 
intended to address the requirements of the VCAA.  The June 
2001 and March 2004 letters notified the veteran that in 
order to be entitled to an increased disability evaluation 
for his service-connected disability the evidence must show 
that the disability has "increased in severity in accordance 
with the Schedule for Rating Disabilities (38 CFR Part 4)" 
or "gotten worse".  See the June 29, 2001 letter, page 2, 
and the March 11, 2004 letter, page 5.  The March 2004 letter 
advised the veteran that this evidence may be "a statement 
from your doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examination and tests.  You may also submit 
statement from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
your disability has become worse."  See the March 2004 
letter, page 1.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 VCAA letter, the RO informed the veteran that "We will 
try to help you get such things as medical records, 
employment records, or records from other Federal agencies. 
[...] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim. [...] We will get 
any VA medical records or other medical treatment records you 
tell us about."  See the June 11, 2004 letter, pages 1 and 
2.  This information was reiterated in the August 2003 VCAA 
letter which notified the veteran that VA was responsible for 
getting  "Relevant records held by any Federal Agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the August 2003 letter, page 3.  The veteran was also 
notified that VA would make reasonable efforts to get 
"Relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  Id.  
A verbatim reiteration of the above-quoted portion of the 
August 2003 letter was provided to the veteran again in the 
March 2004 VCAA letter.  See the March 11, 2004 letter, page 
4.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the June 2001, August 2003, and March 2004 VCAA 
letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  Specifically, 
the March 11, 2004 letter, in a section entitled "What Do We 
Still Need from You?", detailed the kinds of evidence the 
veteran was requested to provide, including "evidence 
showing that your service-connected degenerative changes of 
the lumbar spine has increased in severity."   

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the June 2001 letter 
instructed the veteran to "please submit or identify any 
additional evidence pertinent to your claim that you would 
like to have considered."; the August 2003 letter informed 
him that "If there is any other evidence or information that 
you think will support your claim, please let us know."; and 
the March 2004 letter instructed him to "Please provide us 
with any evidence and/or information you may have pertaining 
to your appeal."  (emphasis in original).  

The Board therefore finds that the June 2001, August 2003, 
and March 2004 letters, the February 1999 SOC, and the June 
2000, August 2003, and November 2004 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the three VCAA 
letters requested a response within 60 days (the August 2003 
VCAA letter requested a response within 30 days), they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the June 2001 and August 2003 letters.  

While one year has not passed since the March 2004 VCAA 
letter, the Board notes that the fact that the veteran's 
claim was then re-adjudicated in the November 2004 SSOC, 
prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  See 38 U.S.C.A. § 5103(b).  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
such a situation was a legal impossibility because the 
initial adjudication (decision in August 1998) pre-dated the 
enactment of the VCAA.  See VAOPGCPREC 7-04 [failure to 
provide VCAA notice prior to the enactment of the VCAA does 
not constitute error].  The claim was readjudicated, and a 
SSOC was provided to the veteran in August 2003 and November 
2004 following VCAA notice compliance action.  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notices.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes private medical records and reports of VA 
examinations, which will be described below.  There is no 
indication that there currently exists any evidence, which 
has a bearing on this case which has not been obtained.  The 
veteran has not identified any outstanding evidence.  In a 
statement received in June 2004, the veteran denied having 
any treatment for his back since the most recent VA 
examination.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran was given the opportunity to 
testify at a personal hearing, but he declined to do so in 
his substantive appeal (VA Form 9) dated March 24, 1999.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The Board provided the veteran with the new regulatory 
criteria in March 2004.  The veteran submitted additional 
argument in June 2004.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

(i.) The former schedular criteria

The veteran's low back disability, degenerative changes of 
the lumbar spine, was initially evaluated as 20 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 [arthritis due to trauma] 5295 [lumbosacral 
strain]. 

Under Diagnostic Code 5010, prior to September 26, 2003, 
arthritis due to trauma, is evaluated under Diagnostic Code 
5003, degenerative arthritis.  Diagnostic Code 5003 specifies 
that arthritis of a joint should be rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (prior to 
September 26, 2003).

Diagnostic Code 5295, prior to September 26, 2003, provided a 
20 percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).

Diagnostic Code 5292 [limitation of motion, lumbar spine] 
provided a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (prior to September 26, 2003).




(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective from 
September 26, 2003). This includes Diagnostic Code 5242 
[degenerative arthritis of the spine].

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows. First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under  38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all of the evidence of record pertaining 
to the history of the veteran's service-connected disability.  
See also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records show that the veteran was seen on 
multiple occasions with complaints of back pain.  He stated 
that he hurt his back in 1979 in a parachute jump, and had 
flare-ups ever since.  A CT scan of the lumbar spine in 
October 1997 showed a mild protrusion of the L3-4 disc and 
degenerative changes in the lumbar spine area.  

On VA examination in July 1998, the veteran complained of 
daily back pain.  He denied any numbness, tingling, or pain 
radiation into the legs.  There were no bowel or bladder 
problems.  On physical examination, there was full range of 
motion with lateral bending, flexion, and extension of the 
back.  Neurological findings were normal.  The diagnosis was 
degenerative joint disease of the lumbar spine with 
documentation of a bulging disc at L3-4 level.  

In an August 1998 rating decision, service connection was 
granted for degenerative changes of the lumbar spine, 
evaluated as 20 percent disabling from October 1, 1998.  This 
appeal followed.

On VA examination in September 1990, the veteran reported 
having a flare of back pain three times within the previous 
two years.  Usually, treatment consisted of activity 
restriction or light duty at work for approximately one 
month, and medical management.  He reported having daily 
lower back pain, which he described as an achy type of pain, 
a 6 on a 0-10 scale.  The pain increased to a 9 approximately 
two times a day.  This lasted anywhere from 2 seconds to one 
minute.  Precipitating factors included prolonged standing 
and sitting.  The veteran denied numbness, tingling, or 
paresthesias to the lower extremity.  There was no excessive 
fatigue in the lower back.  He stated that he rarely missed 
work due to back pain; however, he did make some 
modifications in his lifestyle due to back pain.  

Physical examination revealed full extension of the lumbar 
spine, with 0-50 degrees of flexion.  There was full lateral 
bending with stated pain to the left.  There was full 
rotation of the lumbar spine.  With spinal flexion, there was 
a mild left rib hump.  No muscle spasms were elicited.  There 
was normal musculature of the back.  There was tenderness to 
palpation over the paravertebral muscles over the right 
lumbosacral spine.  Neurological evaluation revealed no 
deficits.  X-rays revealed mild degenerative changes of the 
lumbar spine.  The diagnosis was mild degenerative changes of 
the lumbar spine.  

In June 2004, the veteran submitted a statement wherein he 
noted "I was last seen at the Louisville Veterans hospital 
for re-evaluation and since that time a physician has not 
seen me on a regular basis for treatment of my back.  In lieu 
of medical documentation I am submitting this letter to 
explain the continuing problems I suffer with back pain."  
He related his continuing problems with back pain.  

Also submitted were undated statements from the veteran's 
spouse and daughter, indicating that he experiences chronic 
pain in the low back with stiffness on prolonged sitting and 
walking.  They stated that physical activities caused 
increased pain.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected degenerative changes of the lumbar spine, 
which are currently evaluated as 
20 percent disabling under former Diagnostic Codes 5010-5295 
and current Diagnostic Codes 5010-5242.  These diagnostic 
codes have been set forth in detail above, and the veteran 
received notice of them in the November 2004 supplemental 
statement of the case. 

Assignment of diagnostic code

(i.)  The former schedular criteria

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

The veteran's low back disability has been diagnosed as 
arthritis.  The RO properly rated the disability under 
Diagnostic Codes 5010 and 5003.  The Board disagrees, 
however, with the assignment of former Diagnostic Code 5295 
[lumbosacral strain].  There is no medical evidence that 
lumbosacral strain has been diagnosed.  Moreover, Diagnostic 
Code 5003 makes it clear that the veteran's low back 
disability should be rated based on limitation of motion of 
the affected joint.  Former Diagnostic Code 5292 [limitation 
of motion of the lumbar spine] is clearly the most 
appropriate former diagnostic code.  For the sake of 
completeness, however, the Board will also discuss Diagnostic 
Code 5295 below.

The remaining diagnostic codes pertaining to the low back are 
inapplicable.  Diagnostic Codes 5286 and 5288, involving 
ankylosis of the spine is not applicable because ankylosis is 
not present.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[ankylosis is the immobility and consolidation of a joint].  
With respect to Diagnostic Code 5293, intervertebral disc 
disease has not been diagnosed; the veteran has no 
neurological complaints; and VA examiners in July 1998 and 
September 2000 found no neurological deficits relative to the 
lumbar spine disability.

Diagnostic Code 5285 includes a provision that, where a 
rating less than 60 percent is assigned, a rating in 
accordance with definite limited motion or muscle spasm is to 
be added to a 10 percent rating for demonstrable deformity of 
vertebral body.
In this case, although there is x-ray evidence of arthritis, 
this is encompassed in the 
Schedular criteria found in Diagnostic Code 5003.  There is 
no x-ray or other medical evidence of a "demonstrable 
deformity".

(ii.)  The current schedular criteria

As has been discussed above, all disabilities of the spine, 
with the exception of intervertebral disc disease, are rated 
under general rating formula for diseases and injuries of the 
spine.  As discussed immediately above, there is no medical 
or other 
evidence of intervertebral disc disease.  

Schedular rating

(i.) The former schedular criteria

The July 1998 VA examination reported that the veteran had 
"full range of motion with lateral bending, flexion and 
extension of the back"  Likewise, the most recent VA 
examination conducted in September 2000 also showed full 
range of motion in all planes - flexion, extension, lateral 
flexion, and rotation.  Therefore, an increased evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5292.  Limitation of motion of the veteran's back is nil or 
virtually nil, and can hardly be said to be severe. 

The record does not demonstrate that the veteran has listing 
of the whole spine, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  As discussed immediately above, 
motion of the veteran's spine is normal.  There was no spasm 
or weakness of the lumbar spine noted on VA examinations in 
July 1998 and September 2000.  As such, there is no evidence 
which would warrant a 40 percent rating under Diagnostic Code 
5295.

(ii) The current schedular criteria

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be 30 degrees or less.  As noted above, 
the July 1998 VA examination indicated that the veteran had 
full range of flexion of the low back.  In addition, the 
September 2000 VA examination revealed that forward flexion 
of the lumbar spine was 50 degrees.  Such findings clearly 
reflect that forward flexion of the thoracolumbar spine was 
more than 30 degrees.  The clinical evidence clearly doses 
not disclose ankylosis.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 20 
percent for degenerative changes of the lumbar spine under 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 3003).

In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by complaints of pain in 
the low back.  While x-rays have revealed clinical symptoms 
consistent with degenerative changes in the lumbar spine, VA 
examinations have shown the veteran to have full range of 
motion in the lumbar spine with no muscle spasms or 
neurological involvement.  Given these facts, the Board 
concludes that the veteran's low back disability is 
appropriately rated as 20 percent disabling under both the 
former and the current schedular criteria.



DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
July 1998 and September 2000 VA examinations showed that 
despite expressions of pain (i.e., "grimacing") on some 
movements the veteran still exhibited full range of motion of 
the lumbar spine.  Therefore, it can not be said that range 
of motion was additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  In fact, the 
veteran, himself, during the September 2000 VA examination, 
denied any excessive fatigue in the lower back.  

Therefore, although it has no reason to doubt that the 
veteran's low back disability is productive of pain, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40 and 
4.45.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, October 1, 1998, has 
the veteran's low back disability met or nearly approximated 
the criteria for a rating in excess of 20 percent.  Clinical 
findings throughout the appeal period reflect virtually 
unchanged lumbar spine symptomatology and complaints.  Thus, 
it is clear that the lumbar spine disability has evidently 
remained essentially the same and has not worsened.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.   
However, the Board may address the matter of referral for an 
extraschedular rating if the agency of original jurisdiction 
has done so.  In the November 2004, SSOC, the AMC indicated 
that referral for an extraschedular rating is not warranted 
in this case.  The board agrees.
 
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2003).

There is no evidence that the veteran has been hospitalized, 
and certainly not frequently hospitalized, for his low back 
disability. There is also no evidence on file that the 
serviced-connected disability markedly interferes with his 
employment. 

The Board has no reason to doubt that the veteran's back 
disability may cause problems with prolonged standing, and 
thus may impact his duties as a distribution clerk with the 
United States Postal Service.  However,  the veteran has 
indicated that he rarely misses work due to his back problem.  
In addition, it does not appear that he seeks medical 
attention for the back on a routine basis, if at all.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1. 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In this 
case, the 
20 percent schedular rating which has been assigned 
adequately compensates the veteran for any time lost from 
work.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired]. 

The Board further notes that there is no unusual clinical 
picture presented in this case.  As discussed above, medical 
examiners have found full range of lumbar spine motion, and 
have noted nothing exceptional about the veteran's arthritis.  
Nor is there any other factor which would allow for 
consideration of an extraschedular rating.

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards. 

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for 
degenerative changes of the lumbar spine is denied.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


